Citation Nr: 1448326	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  07-32 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Propriety of the reduction in the rating assigned for traumatic arthritis of the right knee from 50 percent to 10 percent from December 2006.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to February 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which effectuated a rating reduction for service-connected traumatic arthritis of the right knee, effective from December 1, 2006.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disability has been raised by the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO granted a 50 percent rating for the traumatic arthritis of the right knee, effective February 23, 2005.  

2.  In an August 2006 rating decision, the RO reduced the disability rating for the traumatic arthritis of the right knee from 50 percent to 10 percent, to be effective December 1, 2006. 

3.  Evidence establishing improvement in the Veteran's underlying right knee traumatic arthritis, such that his ability to function under the ordinary conditions of life and work were bettered, was not of record at the time of the August 2006 rating decision; post-decisional evidence also confirms that the underlying right knee traumatic arthritis did not demonstrate improvement.


CONCLUSION OF LAW

The reduction from 50 percent to 10 percent, effective December 1, 2006, for traumatic arthritis of the right knee was not warranted, and it is therefore void ab initio.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.124a, 4.130, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply to this matter.  As the decision herein is favorable to the Veteran, no further action is required to comply with the VCAA.

The Veteran contends that the reduction from 50 percent to 10 percent for traumatic arthritis of the right knee, effective December 1, 2006, was improper because the medical evidence, to include VA treatment records, did not show improvement in his right knee disability.  He contends that the rating assigned for his right knee traumatic arthritis should therefore be restored.

In September 2002, the RO granted service connection for traumatic arthritis of the right knee, assigning a 10 percent rating effective in March 2002.  Then, in conjunction with a claim for a higher rating for the right knee disability, and after the Veteran underwent a VA examination in April 2005, the RO in a May 2005 rating decision granted a rating of 50 percent for the right knee disability, effective in February 2005.  In the same decision, the RO also granted service connection for instability of the right knee, assigning a separate 10 percent rating for the disability effective in February 2005.  

In a June 2006 rating decision, the RO proposed to reduce, from 50 percent to 10 percent, the rating for the right knee traumatic arthritis.  (The RO also assigned a higher rating of 20 percent for right knee instability.)  Then, in an August 2006 rating decision, the RO determined that a rating reduction, from 50 percent to 10 percent, for the right knee traumatic arthritis was warranted, to be effective December 1, 2006.  The rating decision was based in large part on findings in a May 2006 VA examination report and VA outpatient records.  On December 1, 2006, the reduction was effectuated.  

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2014).

In this case, the RO notified the Veteran through a letter in June 2006, regarding a rating decision in that same month, that it proposed to take adverse action by reducing the disability rating assigned for his service-connected right knee traumatic arthritis.  The Veteran was given a period of 60 days after that letter to submit evidence showing that the disability rating should not be reduced.  Therefore, the record indicates that the RO complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in rating was proper based on the evidence of record. 

With respect to whether the evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the 50 percent rating for the right knee traumatic arthritis had not been in effect for a period in excess of 5 years.  Rather, the rating was only in effect from February 23, 2005 until the reduction was effectuated on December 1, 2006.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  Nevertheless, according to 38 C.F.R. § 3.344(c), in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c). 

A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The focus of the reduction question is on whether there was improvement in the Veteran's traumatic arthritis of the right knee at the time of the proposed rating decision in June 2006, and the effectuating rating decision in August 2006.  Of record at the time of the reduction are VA examination reports of April 2005 and May 2006.  Post-reduction evidence includes VA examination reports of June 2008 and March 2010.   

The Veteran's right knee traumatic arthritis was rated 50 percent disabling under Diagnostic Code 5261.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees is rated as 40 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; and extension limited to 5 degrees is rated as 0 percent disabling.

In an August 2006 rating decision, the RO reduced the right knee arthritis from a 50 percent rating to a 10 percent rating on the basis that the Veteran's knee extension was no longer as limited as it had previously been.  An April 2005 VA examination reflected that the Veteran was able to extend his right knee only to 45 degrees with consideration of pain, which met the criteria for a 50 percent rating under Code 5261.  On a VA examination a year later in May 2006, the Veteran was able to extend his right knee to 5 degrees with consideration of pain, which met the criteria for a noncompensable rating under Code 5261.  Nevertheless, a 10 percent rating is warranted given the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5003.  Under Code 5010, arthritis due to trauma established by X-ray findings is rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, which must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Thus, for the noncompensable limitation of motion of the Veteran's right knee with demonstration of painful motion, a 10 percent rating was assigned.    

After a longitudinal review of the evidence, however, the Board finds that the reduction from a 50 percent rating to a 10 percent rating, effective December 1, 2006, for the Veteran's right knee traumatic arthritis is not warranted, and it is therefore void ab initio.  The RO's reduction was predicated on the clinical findings of improvement in the Veteran's right knee limitation of motion, and the VA examinations of April 2005 and May 2006 indeed show a dramatic betterment in terms of the Veteran's ability to extend his right knee.  Despite such findings, the evidence shows no actual improvement in the Veteran's underlying right knee arthritic condition before and after December 1, 2006 to warrant a reduction to a 10 percent rating, which is assigned when there is painful motion with limitation of motion that does not meet the criteria for a compensable rating.  Limitation of extension is one factor, albeit an important one, in evaluating the Veteran's right knee arthritis.  The fact that the Veteran could further extend his right knee on the May 2006 VA examination than he could on the April 2005 VA examination does not necessarily imply that his ability to function under the ordinary conditions of life and work likewise improved.  This point takes on particular significance in rating reduction cases, where a reduction must be supported by evidence of improvement in the ability to function under the ordinary conditions of life and work.  A rating may not be reduced simply on the basis that the Veteran does not meet certain schedular criteria, unless the underlying disability has shown improvement, or unless clear and unmistakable error is shown in the determination that assigned the higher disability rating (which is not argued or shown here).  

Contrary to the RO's conclusions in the August 2006 rating decision, the Board finds that in this case the competent evidence did not at that time show actual improvement in the underlying right knee arthritis to the degree warranting a 10 percent rating.  Stated another way, the Board finds that the challenged rating reduction in this case was not supported by evidence showing improvement in the Veteran's right knee ability to function under the ordinary conditions of life and work.  Rather, the evidence, including post-reduction evidence favorable to restoring the rating, shows that his right knee arthritis had not improved to the degree that the RO determined as of December 1, 2006.  See Dofflemeyer, 2 Vet. App. at 277. 

In addressing whether improvement in a disability is shown, the comparison point generally is the last examination on which the rating at issue was assigned.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The Board's analysis in this case will focus on the examinations prior to the August 2006 rating decision, which determined improvement had essentially been shown in the Veteran's right knee traumatic arthritis because the evidence showed the Veteran's knee extension was no longer limited in motion to the extent it had been, and accordingly reduced the 50 percent rating then in effect for the disability. 

Prior to the August 2006 rating decision, the Veteran was seen for a VA examination in May 2006.  At that time, the Veteran was receiving steroid injections and taking medication to control knee pain.  He always used a cane as an assistive device, as well as a brace, and had functional limitations in walking (1/4 mile) and standing (15-30 minutes).  It was reported that his condition has progressively worsened since onset, and that there was deformity of the right knee, as well as pain, stiffness, weakness, locking on a daily basis, repeated effusion, and daily severe flare-ups of joint disease lasting hours.  He was observed with an antalgic gait.  Range of motion was from 0 degrees of extension to 100 degrees of flexion, although with consideration of pain the findings were 5 degrees of extension to 70 degrees of flexion.  In a summary of the joint condition, the examiner described bony joint enlargement, crepitus, deformity, tenderness, painful movement, weakness, abnormal motion, and guarding of movement.  An MRI of the knee joint that had been taken in January 2006 showed chondromalacia and osteoarthrosis at the medial joint cartilage compartment space and small joint effusion.  As to the effects of the right knee joint on daily activities, there were severe effects on chores and shopping, moderate effects on traveling, bathing, dressing and grooming; the joint condition prevented exercise, sports, and recreation.  

These VA examination findings were very similar to those of the April 2005 examination, except for the following.  The earlier examination showed his range of motion was 45 degrees of extension to 100 degrees of flexion in consideration of pain.  Also, the Veteran only had intermittent use of a cane at that time (instead of constant use of a cane and also use of a brace).  The earlier summary of the joint condition was the same, and the effects of the right knee joint on daily activities was likewise similar if not less disabling (particularly in regard to exercise, recreation, and traveling).  In other words, the Veteran's ability to function due to his right knee arthritis appeared to be the same, if slightly less so, when comparing the findings on the April 2005 examination with the May 2006 examination, regardless that his knee extension was improved in May 2006.   

Moreover, VA outpatient records on file in August 2006 reflect that his underlying right knee arthritis continued to deteriorate.  In October 2005, the Veteran complained that his knee hurt badly.  His range of motion was from 30 degrees of extension to 90 degrees of flexion, with pain during all range of motion.  In November 2005, he complained that his knee hurt all the time, and his range of motion was the same as it was the previous month, along with minimal edema.  In December 2005, there was mild swelling and range of motion from 0 degrees of extension to 85 degrees of flexion.  In January 2006, it was noted that the Veteran had advanced arthritis in the knee, with the MRI results that month showing the same.  It was also noted that the Veteran had significant pain that restricted his activities, such as caring for his invalid wife.  In March 2006, the Veteran complained of more right knee pain with swelling.  In May 2006, he had a knee injection that provided pain relief for three days; another MRI was ordered.  In August 2006, the results of the MRI were discussed, showing significant effusion in the joint associated with medial compartment arthritis and patellofemoral arthritis, and a bucket handle tear of the medial meniscus.  The diagnosis was severe chronic right knee pain with degenerative changes and possible loose meniscal fragments; a total knee arthroplasty was the most likely definitive treatment in the future.    

Considering the evidence at the time of the August 2006 rating decision, the Board finds that it does not show actual improvement in the Veteran's underlying right knee arthritis, or that his ability to function under the ordinary conditions of life and work were improved.  See Brown, 5 Vet. App. at 420-21.  Undoubtedly, upon conducting range of motion studies in May 2006, the Veteran's right knee findings reflected that he had better range of motion (specifically in extension) than was shown on VA examination in April 2005, upon which the 50 percent rating was in large part based.  Thus, an argument could be advanced that his right knee condition was better than or improved from the time that he was assigned a 50 percent rating.  However, in this case, the RO reduced the Veteran's disability rating from 50 percent to 10 percent, without apparently considering how the knee impairment affected his daily activities and without having addressed the complaints and clinical findings documented on the outpatient records.  It is therefore the Board's judgment that such a reduction is not warranted based on the evidence discussed above.  For the foregoing reasons, the rating reduction to 10 percent effective December 1, 2006 was not warranted. 

The post-reduction evidence also consists of records favorable to the Veteran's claim to restore the 50 percent rating, effective December 1, 2006, for his traumatic arthritis of the right knee.  See Dofflemeyer, 2 Vet. App. at 277.  The pertinent post-reduction evidence includes a VA examination report in June 2008.  At the time of that examination, the Veteran reported that his knee symptoms had worsened since his last VA examination, particularly in terms of weakness and pain (as well as giving way, which is not for consideration as it is a separately evaluated disability).  The findings were very similar to those reported on the May 2006 VA examination, with such exceptions as more severe limitations in terms of standing and walking, limitation of motion, and severe effects of his knee on traveling.  Range of motion, for example, was from 70 degrees of extension to 95 degrees of flexion, with consideration of constant pain (although the examiner remarked that Veteran's decreased range of motion seemed to be exaggerated).  

Additionally, VA outpatient records show that in January 2007 the Veteran was re-evaluated for right knee pain and X-rays showed moderate to severe degenerative changes and the fact that he had complete loss of articular cartilage in the right medial compartment; the diagnosis was advanced symptomatic end-stage osteoarthritis of the right knee.  In April 2007, it was noted that the Veteran was tentatively scheduled for a right knee replacement by a private surgeon in the fall; the diagnosis was again end-stage osteoarthritis.  In October 2007, his knee was still very painful, and it was discussed that he intended to undergo a total knee arthroplasty but had to first arrange for the care of his dependent wife.  In December 2008, the diagnosis was end-stage osteoarthritis of the right knee.  (Other evidence consists of an October 2009 recommendation by a VA physician of a right total knee arthroplasty due to severe osteoarthritis, and notes that several months later the Veteran underwent a right total knee arthroplasty in March 2010 at Plateau Medical Center.)  

The Board moreover acknowledges and finds credible the Veterans lay assertions that there had been no improvement in his right knee condition, despite clinical findings in May 2006 showing that his knee motion was not as restricted as it had been the previous year.  At his May 2008 RO hearing, the Veteran testified that his right knee was more than 10 percent disabling, as the RO had found in August 2006.  He related that his doctor had wanted him to undergo a total knee replacement but that he was unable to have the surgery on account of his invalid wife depending on him for her care.  He maintained that his knee was worsening and hoped to have his knee "fixed."  

The Board finds that the competent evidence supports the Veteran's assertions that his right knee arthritis had not improved to the extent that the RO determined when reducing his rating effective December 1, 2006.  In short, there is no indication in the evidence that there was change in the Veteran's knee disability that reflected an actual improvement in his ability to function under the ordinary conditions of life and work to the extent that his right knee arthritis was 10 percent disabling.  The post-reduction evidence also is favorable to restoring his 50 percent rating because that evidence too lacked findings to support a reduction in the knee disability to a 10 percent disability level according to pertinent evaluation criteria.  See Dofflemeyer, 2 Vet. App. at 277. 

In summary, although the RO complied with the procedures governing rating reductions found in 38 C.F.R. § 3.103(b)(2) and § 3.105(e) when it reduced the disability rating effective December 1, 2006 for the Veteran's traumatic arthritis of the right knee, the Board finds that because the evidence of record at that time did not show improvement in the disability to the extent that it was no more than 10 percent disabling under the pertinent rating criteria at that time, and because the post-reduction evidence also shows that a reduction to 10 percent was not justified, restoration of a 50 percent rating effective December 1, 2006 for the Veteran's right knee arthritis is warranted.


      ORDER on Next Page

ORDER

The rating reduction from 50 percent to 10 percent for traumatic arthritis of the right knee was not warranted, and a 50 percent rating is restored effective December 1, 2006; thus, the appeal is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


